DETAILED ACTION
Application 16/484019, “CORE-SHELL-COMPOSITE PARTICLES FOR LITHIUM-ION BATTERIES”, is the national stage entry of a PCT application filed on 2/7/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 11/8/21.  

Information Disclosure Statement
The IDSs filed on 2/19/21 and 3/18/21 have been considered.  It is noted that the IDSs filed on 2/19/21 and 3/18/21 purport to include English Machine Translations of applications JP 3987853B2, KR 20140085822 and DE102014211012AI; however, the extent of the translations appears to be English abstracts, not full machine translations.  Nevertheless, the English abstracts provide a concise explanation of the relevance of the non-English references as required for compliance with 37 CFR 1.98(a)(3)(i).   See MPEP 609.04(a) for more detail on the scope of consideration by the Examiner of non-English references filed without English language translation.

Response to Arguments
Applicant’s arguments filed on 11/8/21 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
The aim of Liu is to provide a lithium ion battery with a 3D reservoir pore structure and having desirably attributes such as high capacity, long cycle life, fast charging and economical production.  Liu further indicates that the product exhibits high rate of lithium ion migration because of the reservoir pore structure.  To the contrary, an aim of the present invention is to prevent contact of silicon with liquid electrolyte, thereby preventing solid electrolyte interface [SEI] formation and improving durability of capacity.  
In response, patentability under US practice is not guided by, or at least is not limited by, the problem to be solved.  Instead, the prior art must be considered even if the goal of the prior art is to achieve a different advantage, but nevertheless achieves the invention claimed by applicant.  Thus, applicant’s pointing out that the aim of Liu is different than that of applicant is not evidence of nonobviousness.

Yushin teaches a nonporous shell which is impermeable to liquid electrolyte; however, Liu teaches anodic Si/C particles that are porous and into which electrolyte may pass to fill the “local electrolyte reservoir”/”electrolyte storage containers” and essentially requires liquid electrolyte contact with the silicon particles for proper functioning of the material.  Therefore, modification of Liu by providing an electrolyte impermeable shell in view of Yushin destroys the functionality of Liu and provides an improper combination of references which cannot support a prima facie case of obviousness.  
In response, although Liu does teach composite core particles comprising carbon phase and internal silicon particles, wherein lithium ions are conveyed to internal silicon particles using liquid electrolyte at least in part, Yushin also teaches composite core particles comprising carbon phase and internal silicon particles, but teaches that the lithium ions are not conveyed via a liquid electrolyte but via the carbon component (paragraph [0047]).  Yushin further teaches it is undesirable for the liquid electrolyte to enter the core particle (paragraph [0047]) possibly leading to consequences such as slowing of ionic transport (paragraph [0101]) or decomposition to form solid electrolyte interphase SEI layers which have low ionic conductivity (paragraph [0102]).  Thus, even though Liu facilitates the lithium ion storage in particulate silicon using ion transport through liquid electrolyte, the Liu-Yushin combined embodiment offers an alternative, or even improved transport mechanism which achieves the same function of facilitating lithium ion storage using silicon.  The goal of Liu is to provide an anode material for a lithium ion battery.  The proposed modification of Liu in view of Yushin does not prevent achievement of that goal, and may even improve performance of the anode material.  Thus, the modification does not destroy the functionality of Liu.  

Yushin’s scaffolding includes pores of 0.4 to 50 nm, thus Yushin does not teach silicon particles within pores, as does the claimed invention by applicant.  
In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Liu is relied on to teach or suggest the pore size of claim 4 and Yushin is not required to teach the same feature.  Thus, in the rejection of claims 1 and 4, Yushin is not relied on to teach the carbonaceous matrix which contains silicon particles, but is instead merely relied on to teach the use of a liquid impermeable shell obtainable by carbonizing precursors for the benefit of protecting the core.  
In rebuttal to this position of the Office [which was previously presented in the 11/1/21 Advisory Action at Response to Request for Reconsideration section d], applicant argues that the references have been considered in combination (remarks at page 11).  In response, the Office acknowledges that applicant has discussed the references in combination; however, this particular argument, that Yushin teaches a core having different characteristics than the claimed invention, attacks Yushin for possessing features not relied on in the combined embodiment art rejection.  Thus, the particular argument is understood as an attack on Yushin, rather than on the Liu-Yushin combined embodiment which relies on Liu to teach the core having pores of the claimed diameter.

Yushin teaches 16 different types of composite particles, none of which are enabled (remarks at page 7).  Applicant notes that Yusin does not describe a manner of forming a porous carbon interior or a substantially impermeable outer coating (remarks at page 8).  Applicant further argues that “a non-enabling reference cannot be used in rejecting the claims of an application” (remarks at page 9).  
In response, “[e]xamples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding… inoperability of the prior art”.  In this case, no such evidence of lack of enablement of Yushin has been presented and found persuasive, thus the argument is not persuasive.  Moreover, it is noted that: i), there is an initial presumption of enablement of prior art references (MPEP 2121 I), ii) the enablement is not limited only to the disclosure of the prior art reference, but further includes scope of an artisan’s own knowledge to fill any gaps present in the prior art disclosure (MPEP 2121.01), thus a finding of lack of enablement by the prior art requires more than simply stating that an example of a manner of making is not included in the body of a reference, and iii) a non-enabled or non-operative reference remains suitable for demonstration of obviousness; therefore, a showing of enablement is not required for a demonstration of obviousness of a claimed invention (MPEP 2121.01 II).

There is no motivation to provide a porous shell in view of the Yushin Figure 2 embodiment because Yushin teaches at least 16 different embodiments of composite particles.  Applicant notes that it has been held that certain rejections fail to meet the requirements of KSR when the prior art does not disclose a “finite number” of choices.  
In response, the “finite number” of choices requirement of KSR is specifically associated with an “obvious to try” rationale for obviousness, which has not been applied herein.  To the contrary, the modification to include a shell in view of Yushin is supported by a teaching-suggestion-motivation (TSM) rationale for obviousness because the shell is a protective shell which can protect a core particle.

The combination of references employed by the Office has been chosen using Applicant’s own claims as a framework (remarks page 10).  
In response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, only the elements of the prior art and the common knowledge of a person having ordinary skill in the art at the time of invention were used in crafting the art rejections; therefore, knowledge from applicant’s invention and/or specification was not improperly used to create the rejection.

The Examiner previously has found that “the Liu-Yushin combined embodiment offers an alternative, or even improved transport mechanism which achieves the same function of facilitating lithium ion storage using silicon [and] may even improve performance of the anode material” [11/1/21 Advisory Action at Response to Request for Reconsideration section c].  First, this finding is an unsubstantiated conclusion. Second, the conclusion that eliminating the electrolyte of Liu would improve performance is contrary to the disclosure of Liu himself, who indicates in paragraph [0031] that the direct contact of the electrolyte “greatly” reduces the lithium ion migration path, and allows lithium ions to be efficiently deintercalated at high speed to improve performance’, in contrast to other silicon-carbon composites which do not allow direct contact of the electrolyte. Thus, there is simply no motivation to combine Liu with Yushin.  
	In response, respectfully, the Examiner’s rationale at minimum provides an alternate transport mechanism which achieves the same function of facilitating lithium ion storage using silicon is substantiated based on the cited art.  
More specifically, Yushin teaches that  it is undesirable for the liquid electrolyte to enter the core particle (paragraph [0047]) possibly leading to consequences such as “slow ion transport” (paragraph [0102]) or decomposition to form solid electrolyte interphase SEI layers which have low ionic conductivity (paragraph [0102]). Thus, Yushin teaches that transport of ions as an ionic phase through the porous carbon, rather than though a liquid electrolyte phase, is the preferred alternative.  Liu’s teaching that ion transfer via a liquid electrolyte improves performance at paragraph [0031] must be weighed against the teaching of Yushin, to determine which of the competing factors prevails or otherwise provides obviousness.  
As described in MPEP 2143.01 II, “[w]here the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another.”  Moreover, as described in MPEP 2143.01 I, it has been held that when the prior art discloses multiple alternatives, the motivation to combine references “need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives”.  
In this case, Liu teaches liquid contact with the core provides deintercalation at higher speed to improve rate performance (Liu at paragraph [0031]), while to the contrary, Yushin teaches that a protective layer is desirable for protecting a Si/C composite core and that ionic transport is faster than liquid transport in a core.  Thus, the Office finds that it would have been obvious to a skilled artisan to configure the particle with a shell in view of Yushin, for the benefits described in Yushin, even though Liu provides a competing teaching.  The competing teaching of Liu has not been dismissed, but has been weighed against the suggestion of Yushin and been found insufficient to prevent or dispositively dissuade the skilled artisan at the time of invention from adopting, or considering to the point of making obvious, Yushin’s strategy to provide an impermeable barrier so as to protect the core particle and facilitate transport within the core only through ionic [rather than liquid] means.   

In rebuttal to applicant’s finding that the instant invention and Liu are drawn to different goals and problems to be solved, the Examiner has previously asserted that patentability under US practice is not guided by the problem to be solved in view of MPEP 2144 IV and MPEP 2141 III (11/1/21 Advisory Action at Response to Request for Consideration at section b); however, applicant’s attorney has reviewed these sections of the MPEP and finds no such language.  Moreover, such language is contrary to binding precedent.  
In response, 
MPEP 2141 I states, in the KSR decision, “the Supreme Court stated that the Federal Circuit had erred in four ways: (1) "by holding that courts and patent examiners should look only to the problem the patentee was trying to solve " (Id. at 420, 82 USPQ2d at 1397); (2) by assuming "that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem” [emphasis added by underline], indicating that the use of prior art is not limited to art which solves the problem that the patentee is trying to solve.  
MPEP 2141 III states, “In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” [emphasis added by underline] 
MPEP 2144 IV states, “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention)”. [emphasis added by underline]
Thus, the MPEP makes clear that patentability under US practice is not guided by, or at least is not limited by, the problem to be solved.  Instead, the prior art must be considered even if the goal of the prior art is to achieve a different advantage, but nevertheless achieves the invention claimed by applicant.  In this case, the prior art teaches to provide a protective coating on a silicon/carbon composite core particle to protect the core.  Thus, the use of such a coating is an obvious modification to the prior art even if applicant discovers that the use of such a coating provides different advantages such as increased ion transfer speed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the recitation, “the total amount of conductive additives is less than 100 ppm…” is unclear.  More specifically, base claim 1 has required that “the core optionally contains one or more conductive additives selected from” a listed Markush group.  Now claim 11 requires that the total amount of conductive additives is less than 100 ppm.  It is unclear if i) the “total amount” of conductive additives is only taken to mean conductive additives contained within the core, and ii) if the total amount of conductive additives is intended to include conductive additives other than those listed in the Markush group of claim 1.  
It is noted that the phrase “the total amount of conductive additives” of claim 11 lacks proper antecedent basis because “conductive additives” does not necessarily refer to the conductive additives of claim 1.  For comparison, it is further noted that claim 1 refers to “these conductive additives” when setting forth the amount thereof.
For the purposes of the art rejections below, claim 11 is interpreted to require that the additives contained in the core previously required to be included in a total amount not exceeding 1%, are further required to be present in a total amount not exceeding 100 ppm. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680), Yushin (US 2014/0057179) and Aoyama (JP 2003-007342).
Regarding claims 1, 3-6, and 11-13, Liu teaches a lithium ion battery whose anode is based on an anode material (paragraph [0002, 0011-0013, 0021, 0051]) comprising: composite particles (Figure 4), wherein a core of the composite particles is a porous is a carbon-based matrix (item 1 is a core without an external shell; paragraph [0040]) containing silicon particles (items 3, paragraph [0040]) and pores (items 2, paragraph [0040]).

Claim 1 further requires that the average diameter of the pores is 50 nm to 22 microns, while claim 4 further narrows the pore average diameter to 65 nm to 19 microns, claim 5 further requires that the total pore volume of the composite particles is from 0.3 to 2.4 times the volume of the silicon particles present in the composite particles, and claim 6 further requires that the pores of the matrix contain silicon particles and the ratio of the diameter of the pores of the matrix to the diameter of the silicon particles is from 1.1 to 3.
Liu further teaches the silicon particles having diameter of 30 nm to 1 micron (paragraph [0013]), and wherein a ratio of the volume of the pores of the matrix containing silicon particles to a volume of the silicon particles is 1.0 to 3.0 (paragraph [0015]).
Liu does not expressly teach the pores having an average diameter of from 65 nm to 19 microns.  However, taking the volume of the pores as one to three times the volume of the silicon particles suggests a range of size for the pores lying within or at least substantially overlapping the claimed range.  Accordingly, the claimed pore size range of claims 1 and 4, and the diameter ratios of claims 5 and 6 are found to be prima facie obvious over the teachings of the cited art.
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was obvious over and not patentably distinct from the prior art device (MPEP 2144.04 IVA).  In this case, the recitation of relative dimensions in claims 1 and 4-6 do not appear to lead to or otherwise suggest a difference in performance of the claimed particles, compared to the composite particles as taught by the cited art.  
As to the requirement that the pore size is “determined by scanning electron microscopy”, this is a non-structural process limitation within this product claim.  

Claim 1 further requires that the core optionally contains one or more conductive additives selected from the group consisting of graphite, carbon black, carbon nanotubes, fullerenes, and graphene, with the proviso that the total amount of these conductive additives is ≤ 1 % by weight based on the total weight of the core-shell composite particles.  Claim 11 further requires that “the total amount of conductive additives is less than 100 ppm based on the weight of the core-shell particles”.  Claim 13 further requires that the core-shell composite particles contain no graphite.  Independent claim 12 is similar to claim 1, but requires that the core of the core-shell composite particles contain less than 1 weight percent graphite.
The core of Liu is taught (e.g. Figure 4) to include silicon particles (items 3), pore space (items 2) and a carbon matrix (item 1), the matrix formed by carbonization of a carbon precursor (paragraph [0024, 0049]).  Liu expressly distinguishes his inventive composite material from graphite-based carbon materials of the prior art (paragraph [0004]).  None of graphite or the conductive additives recited in claim 1 is taught to be an essential or desired component of the composite material core; therefore, their omission is inherent, or at least obvious as being the omission of a non-essential component (MPEP 2144.04 II).

Liu does not appear to teach an external nonporous* shell disposed on the core composite particle, the shell being a nonporous shell obtainable by carbonization of one or more carbon precursors.
In the battery art, Yushin teaches a silicon/carbon composite material comprising a silicon/carbon core (paragraphs [0037, 0045-0046]) surrounded by a carbon based coating as a protective layer which is impermeable to electrolyte solvent (paragraph [0067]).  Yushin further teaches the shell obtained by carbonization of one or more carbon precursors (paragraph [0093, 0118]).
It would have been obvious to a person having ordinary skill in the art to form on a protective shell on the core particle of Liu, the shell absent of pores greater than 10 nm [as in claim 3] so that the shell may be functional as an electrolyte impermeable protective layer to protect the core as taught by Yushin.  
It is noted that the requirement that the shell is “obtained by carbonization…” describes a manner of making the product, without implying any new and specific structure to the particle beyond that suggested by the cited art.  Such product-by-process limitations do not patentably limit product claims which are limited by structure (MPEP 2113).  
*It is noted that “nonporous” not interpreted to exclude pores, but is instead interpreted to describe a structure which is nonporous relative to the porous core, which contains pores of greater than 50 nm in diameter.  In other words, any structure which does not contain pores larger than 10 nm in diameter is interpreted to be “nonporous” in the context of the claimed invention.  This interpretation is confirmed by applicant on page 5 of the 5/5/21 remarks.

Claim 1 further requires that the anode material of the lithium ion battery, when fully charged, is only partially lithiated, which is not expressly taught by Liu.
However, as described in MPEP 2114, the manner of operating a device does not differentiate the device from the prior art.  In this case, the “fully charged” state of the battery is a controllable operating parameter than can be set and selected as a manner of operating the device, such that the “fully charged” state leaves the anode only partially lithiated.**  
**In support of this assertion by the Office, consider applicant’s published paragraph [0113], emphasis added, which clarifies that a lithium ion battery can be “configured and/or are generally operated in such a way that the material of the anode (anode material), in particular the core-shell composite particles, is only partially lithiated in the fully charged battery”.
Accordingly operating a battery such that ‘the anode material of the lithium ion battery, when fully charged, is only partially lithiated’ describes a manner of using the battery rather than a structural feature of the battery; therefore, this limitation does not patentably distinguish the claimed product from that of Liu.
Alternatively, in the battery art, Aoyama teaches that a battery comprising a negative electrode active material including silicon which is lithiated by lithium ions during charging should be less than fully lithiated at full charge for the benefit of avoiding undesirably large expansion of the active material (paragraph [0015]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the lithium ion battery of Liu such that the anode material of the lithium ion battery, when fully charged, is only partially lithiated for the benefit of avoiding undesirably large expansion of the active material as taught by Liu.

Regarding claim 2, the cited art remains as applied to claim 1.  As previously described, Yushin teaches a shell obtained by carbonization of a precursor to protect the composite particle.  Yushin further teaches the precursor generally as being a polymer (e.g. paragraph [0118]), but does not expressly teach the polymer being selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms.
However, Liu does teach carbon source precursor material being of a type selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms (e.g. “sucrose” at paragraph [0024]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a material of a type selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms as the precursor of the shell layer since this type of material was known in the art at the time of invention as useful specifically as the precursor material for providing a carbon component within a composite active material.  
It is noted that the requirement that the shell is “obtained by carbonization…” describes a manner of making the product, without implying any new and specific structure to the particle beyond that suggested by the cited art.  Such product-by-process limitations do not patentably limit product claims which are limited by structure (MPEP 2113).  


Regarding claim 8, Liu remains as applied to claim 1.  Liu does not appear to teach wherein the anode in the fully charged lithium ion battery is charged to an extent of from 800 to 1500 mAh/g, based on the mass of the anode.
However, Aoyama teaches that the amount of lithiation in the fully charged state should be simultaneously made high for the benefit of providing high capacity and made low for the benefit of inhibiting undesirable expansion.  These competing factors make the degree of lithiation a result-effective variable which is obvious to optimize as described in MPEP 2144.05.   
It would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the degree of lithiation of the anode active material in the charged state for the benefit of balancing the competing factors as taught by Aoyama.  Moreover, the degree of lithiation is coupled to the capacity of the battery; therefore, optimization so as to yield a fully charged lithium ion battery having a charged capacity of 800 to 1500 mAh/g is also obvious as being the optimization of a known result-effective variable.

Regarding claims 9, 10 and 15, Liu remains as applied to claim 1.  Liu does not appear to teach wherein i) the ratio of lithium atoms to silicon atoms in the fully charged anode material is ≤ 4.0 as in claim 9 or ≤ 2.6 as in claim 15, and ii) the capacity of the silicon of the anode material of the lithium ion battery is utilized to an extent of ≤ 80%, based on the maximum capacity of 4200 mAh per gram of silicon.
However, Aoyama teaches that a silicon-lithium system could be lithiated to values of x = 5 at paragraph [0005], but paragraph [0015] teaches lithiation only to values of x<4 [which is 80% of x=5], preferably 2 ≤ x ≤ 2.6, for the benefit of suppressing undesirable swelling.  Aoyama further teaches exemplary capacities of 2500 and 2000 mAh at paragraphs [0042] and [0064], respectively and other values lower than 80% of 4200 at Tables 1-5.  
It would have been obvious to a person having ordinary skill in the art at the time of invention to lithiate only to a Li:Si ratio of 2.6 or less and to utilize a battery capacity ≤ 80% of the 4200 mAh per gram maximum capacity of silicon, for the benefit of insuring that undesirable swelling associated with over lithiation is avoided as taught by Aoyama.

Regarding claim 14, the cited art remains as applied to claim 1.  Claim 14 further requires that partial lithiation of the anode material is obtained by physical construction employing cell balancing.
This is a product-by-process limitation which does not necessarily impart any specific structure to the claim beyond that taught by the prior art.  As described in MPEP 2113, “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.

Regarding claim 16, the cited art remains as applied to claim 1.  Claim 16 further requires that pores in the carbon matrix are formed from removable pore formers.
This is a product-by-process limitation which does not necessarily impart any specific structure to the claim beyond that taught by the prior art.  As described in MPEP 2113, “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.
For completeness of record, it is noted that Liu does teach forming pors from removable pore formers (paragraphs [0050-0051]).

Regarding claim 17-18, the cited art remains as applied to claim 1.  Claim 17 further requires that the mean particle size of the silicon particles is ≥ 1 μm, while claim 18 further requires that the mean particle size of the silicon particles is > 1 μm, ranges not expressly taught by Liu.
However, it has been held that a prima facie case of obviousness may exist when the range taught by the prior art overlaps the claimed range, or even does not overlap but lies close enough to the claimed range that substantially the same properties would be expected (MPEP 2144.05 I).
 In this case, Liu does teach the silicon particles having an average diameter of 30 nm to 1 μm (paragraph [0013]).  This range overlaps the range of claim 17 at least at 1 μm, and is infinitely close to the range of claim 18 without overlapping, since 1 μm is infinitely close to “> 1 μm”.  Thus, the claimed range is found to be obvious over Liu because a skilled artisan would have expected substantially the same behavior for the silicon particles at least at the higher end of the Liu range and the lower end of the claimed range.

Regarding claims 19 and 20, the cited art remains as applied to claim 1. Liu further teaches the pores isolated from one another and not connected to one another via channels*** (Figure 4, “a plurality of local micro-electrolyte storage containers” at paragraph [0031]). The pores of Liu are illustrated and described in an isolated manner and are not disclosed to be connected to one another via channels.
***It is noted that applicant’s specification contains limited description as to the intended meaning of “not connected to one another via channels”, thus this limitation is interpreted in light of the channels of Zhang (USP 7722991) which is analogous art drawn to electrode material comprising porosity channels.


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680), Yushin (US 2014/0057179), Aoyama (JP 2003-007342) and Hirowatari (US 2015/0303513).
Regarding claim 7, Liu remains as applied to claim 1.  Liu does not appear to teach wherein the ratio of the lithium capacity of the anode to the lithium capacity of the cathode is ≥ 1.15. 
In the battery art, Hirowatari teaches the ratio of the lithium capacity of the anode to the lithium capacity should preferably be between 2 and 6 for the benefit of optimizing space, capacity and cycle durability (paragraph [0038]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to set the ratio of the lithium capacity of the anode to the lithium capacity of the cathode to ≥ 1.15 for the benefit of optimizing space, capacity and cycle durability of the battery as taught by Hirowatari.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723